Citation Nr: 0918448	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  03-18 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed posttraumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1976 to March 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 RO rating decision.  

In May 2004, the Board remanded the issue on appeal to the RO 
for additional evidentiary development.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran currently is shown to have a diagnosis of 
PTSD due to a stressor event involving a threat of physical 
assault that as likely as not occurred during his period of 
active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by PTSD is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, and in 
view of the favorable disposition below, the Board finds that 
all notification and development action needed to render a 
fair decision on the issue of service connection for PTSD has 
been accomplished.  


II.  Analysis

The Veteran asserts that his PTSD is the result of a 
traumatic event that happened while he was in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection for PTSD "requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred."  
38 C.F.R. § 3.304(f).  

With regard to the issue of whether the Veteran in the 
present case is currently diagnosed with PTSD, the evidence 
of record includes conflicting medical opinions.  

First, in April 2003, the Veteran underwent a PTSD evaluation 
by a VA licensed professional counselor (LPC).  According to 
his evaluation report, the counselor asked the Veteran why he 
was undergoing the evaluation.  In response, the Veteran 
described numerous in-service events, including an incident 
in which two soldiers, whom the Veteran described as gang 
members, cornered him on a stair landing and pulled out 
knives; without a place to go, the Veteran had to "stare[] 
them down."  

The counselor also noted in his report that he asked the 
Veteran to specify a particular in-service experience that 
stood out for him.  According to the counselor, the Veteran 
"seemed" to indicate that "most of" or "his whole" 
active service experience, and not a singe event, was 
traumatic.  

The counselor also noted that he indirectly gave the Veteran 
several opportunities to delineate a focal trauma or event of 
special concern, but the Veteran failed to do so.  Further, 
the counselor wrote that he was careful not to "feed" the 
Veteran any lines that might lead to false positive 
responses.  The counselor felt that, if given the diagnostic 
cues, the Veteran would have undoubtedly given the 
"correct" responses.  

Accordingly, the counselor determined that the Veteran's 
responses did not meet the "A" criteria for a PTSD 
diagnosis, and therefore, the Veteran did not have PTSD.  The 
counselor also noted that he was careful not to explain to 
the Veteran specifically why the Veteran did not meet the 
criteria for a PTSD diagnosis; the counselor felt that the 
Veteran would utilize that information to adjust his answers 
in the future.  

In comparison to the VA counselor's evaluation, the Veteran 
underwent a VA PTSD examination in April 2006.  The examiner, 
a psychologist, did not initially have the claims file for 
review.  Nonetheless, he reviewed the electronic file and the 
Veteran's self-reported medical history.  Accordingly, the 
psychiatrist documented an exhaustive medical history, which, 
the Board notes, is consistent with that shown in the claims 
file. 

With regard to stressors, the examiner noted numerous events 
during the Veteran's life, including an in-service incident 
when he reported that two gang members cornered him in a 
stairwell with knives.  The examiner also performed a mental 
status examination.  

Based on his evaluation, the VA psychiatrist found that the 
Veteran met the DSM-IV PTSD criteria.  Accordingly, the 
examiner provided diagnoses of PTSD, chronic, moderate to 
severe, and Major Depressive Disorder, recurrent, moderate.  

In support of his opinion, the examiner explained that the 
Veteran presented with experiences during his active service 
in Germany that had deeply disturbed him to the present, and 
were more likely than not part of the etiology of his PTSD.  

Also, the examiner explained that the extent to which the 
Veteran's Major Depressive Disorder interacted with and/or 
exacerbated his PTSD could not be determined without 
resorting to conjecture.  

In an April 2006 addendum, the examiner indicated that he had 
had the opportunity to review the claims file.  Accordingly, 
he explained that although the Veteran did not receive an 
Army Commendation Medal as the Veteran had reported, the 
examiner found no other information that would challenge his 
prior opinion.  

The examiner then noted that the claims file included a 1995 
psychological evaluation supporting the diagnoses of PTSD and 
Major Depressive Disorder (and no Axis II diagnosis).  He 
disagreed with the 1995 examiner's diagnosis of Generalized 
Anxiety Disorder (GAD) only to the extent that the examiner 
felt that there was insufficient evidence for a GAD diagnosis 
separate from the PTSD diagnosis.  

These differing medical opinions are medical conclusions that 
the Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  

The Board's duty is to assess the credibility and probative 
value of medical evidence.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  The probative weight of medical evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may favor one medical opinion over another if it offers 
an adequate statement of reasons or bases.  See Owens, 7 Vet. 
App. at 433.  

Accordingly, the Board finds that the April 2006 VA 
psychiatrist's opinion is the most probative medical evidence 
regarding the diagnosis of PTSD.  First, the Board notes, if 
a veteran has received a diagnosis of PTSD from a competent 
medical professional, VA must assume that the diagnosis was 
made in accordance with the appropriate psychiatric criteria 
in regard to the adequacy of the symptomatology and the 
sufficiency of the stressor.  Cohen v. Brown, 10 Vet. App. 
128, 153 (1997).  

Moreover, the VA examiner's opinion carries significant 
weight, since the examiner is a psychiatrist.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994) (it is the province of 
trained health care professionals to enter conclusions that 
require medical expertise, such as opinions as to diagnosis 
and causation).  Second, the VA examiner's opinion was 
informed based on an exhaustive review of the Veteran's 
relevant pre-service, in-service, and post-service history.  

Plus, the examiner reviewed the claims file following his 
examination and confirmed his initial findings in an addendum 
opinion.  Finally, as shown, the VA examiner fully 
articulated the reasoning for his conclusions.  See Nieves-
Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008) (a medical 
opinion that is factually accurate, fully articulated, and 
based on sound reasoning carries significant weight).

On the other hand, the April 2003 VA counselor's opinion is 
found to carry less probative weight.  First, although the 
counselor thoroughly documented the Veteran's claimed in-
service stressors, he did not appear to have an opportunity 
to review the claims file.  Similarly, he did not review the 
Veteran's pre- and post-service medical history.  

Finally, the counselor did not provide sound reasoning and 
did not fully articulate the basis for his conclusions.  See 
Nieves-Rodriquez, 22 Vet. App. at 304.  In particular, as 
noted above, the counselor determined that the Veteran 
"seemed" to be indicating that "most of" or his "whole" 
active service experience was traumatic.  

In support of this conclusion, he simply noted that he did 
not want to engage in any more specific questioning out of 
concern that he would be helping the Veteran achieve a false 
positive response.  

Since the counselor's opinion is expressed in such 
speculative and equivocal language, it does not provide the 
degree of certainty necessary to constitute probative medical 
evidence.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see 
also Miller v. West, 11 Vet. App. 345, 348 (1998).  

In short, the April 2006 VA psychiatrist's PTSD diagnosis, 
which is the most probative medical evidence of record, 
establishes that the Veteran is competently diagnosed with 
PTSD.  Furthermore, the VA psychiatrist specifically 
established a link between the Veteran's diagnosed PTSD and 
his claimed in-service stressors.  Therefore, the Board finds 
that the first and second elements of a service connection 
claim for PTSD are satisfied.  See 38 C.F.R. § 3.304(f).  

However, the Board is not required to grant service 
connection for PTSD just because a physician or other health 
care professional has accepted the Veteran's description of 
his active service experiences as credible in diagnosing 
PTSD.  Wilson, 2 Vet. App. at 618.  

The Veteran must still present credible supporting evidence 
establishing the occurrence of a recognizable stressor during 
service.  The evidence necessary to establish this element 
varies depending on whether the Veteran "engaged in combat 
with the enemy."  West v. Brown, 7 Vet. App. 70, 76 (1994).  
In this case, the Veteran has not asserted, and the evidence 
does not show, that he served in combat.  Accordingly, the 
Board finds that his claimed stressors cannot be related to 
combat with the enemy.  

When a claimed stressor is not related to combat, a veteran's 
lay statements alone are not sufficient to establish the 
occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Indeed, the Board is not required to accept a 
veteran's uncorroborated account of his active service 
experiences.  See e.g., Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991).  

Rather, the record must contain service records or other 
corroborative evidence substantiating the Veteran's testimony 
or statements as to the occurrence of the claimed stressors.  
See West, 7 Vet. App. at 76; Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  

When the claimed PTSD stressor is a physical or sexual 
assault in service, evidence from sources other than the 
Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and, statements from 
family members, roommates, fellow service members or clergy.  
38 C.F.R. § 3.304(f)(3).  

Evidence of behavior changes following a claimed assault is 
one type of evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; and, unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).  

Finally, when the claimed PTSD stressor is physical or sexual 
assault in service, credible supporting evidence may also 
include a medical opinion, based on review of the evidence, 
that the personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(emphasis added).  

In the present case, the Veteran has identified, in his 
correspondence and during medical treatment, numerous 
stressors relating to three periods of time during his 
service.  These consist of (1) his basic training, (2) his 
assignment to an artillery unit in Bayreuth, Germany, and (3) 
his assignments following transfer from Germany.  

During the first time period, the Veteran was in basic 
training, which he has described as both "rough" and 
"brutal and unfair."  

During the second time period, the Veteran was transferred to 
a unit in Bayreuth, Germany.  He described that unit as 
dominated by gang activity and reported several specific 
incidents that he related to gang activity.  

These included an incident sometime between June and 
September 1978, when he was cornered in a stairwell by two 
gang members, one of whom he had previously written up for a 
disciplinary violation.  At a later time, the second soldier 
rubbed his erection against the Veteran's backside.  

The Veteran's other claimed stressors including having one of 
his soldiers was beaten to death with a broomstick, having 
another killed in a street fight, and having a non-
commissioned officer's ear torn off by a gang member.  
Further, several soldiers placed ammunition canisters under 
the military police (MP) barracks intending to the blow it 
up.  

Finally, during the third time period, the Veteran was 
transferred out of Germany.  When he was stationed at Fort 
Riley, Kansas, which was near end of his enlistment, he was 
on the shooting range one day.  There, a soldier had a rifle 
aimed at the Veteran's face.  The rifle, or another nearby, 
went off and the Veteran felt he had been shot.  

In another incident, the Veteran explained that when he was 
stationed in California, a tank fired on an armored personnel 
carrier (APC).  Although the Veteran did not witness the 
incident, 5 or 6 soldiers in the APC were killed and, at 
first, the Veteran thought that he had been responsible.  

In an attempt to verify the Veteran's claimed stressors, the 
RO twice contacted the Center for Unit Records Research 
(CURR), based on the information the Veteran provided.  In 
September 2005 and April 2008 responses, CURR explained that 
they could not verify the Veteran's stressors.  

The RO also contacted the U.S. Army Crime Records Center, 
which replied that they had no record of the assaults in 
Bayreuth, Germany, which the Veteran reported happened in 
February or March 1979.  

The Board also notes that the record includes a January 2003, 
notarized "buddy statement."  The buddy, RSO, wrote in his 
statement that he was the chief of an artillery section while 
stationed in West Germany in the spring of 1979.  At that 
time, the unit participated in a common exercise called an 
"Alert."  

During one particular "Alert," RSO and the Veteran were 
deployed in their "GDP" (Ground Defensive Positions), when 
RSO noticed that the Veteran seemed visibly shaken.  After 
several promptings from RSO, the Veteran described that he 
had just come upon two soldiers in the middle of what the 
Veteran felt was a drug transaction.  

The Veteran told RSO that the two soldiers had pulled out 
knives and threatened him not to report them.  According to 
RSO, the Veteran never again spoke about the incident, and 
did not report it, because he felt the two soldiers would 
carry out their threat.  Plus, the Veteran did not want 
anyone else involved.   

After a careful review of the evidence, the Board finds that 
the objective evidence substantiates the Veteran's claimed 
stressor relating to an incident in which he was threatened 
by two soldiers with knives.  

Importantly, the notarized "buddy statement" establishes 
that the Veteran provided a nearly-contemporaneous account of 
the incident.  Furthermore, the Veteran's correspondence and 
medical treatment records show that his descriptions of the 
assault have been consistent over the years.  

The Board accordingly finds that the claimed stressor 
regarding a physical assault in service is verified.  
Therefore, the probative medical evidence of record 
establishes a diagnosis of PTSD as a result of a verified in-
service assault.  

In conclusion, the evidence in the present case is in a state 
of relative equipoise, and the benefit-of-the-doubt rule 
applies.  Gilbert, id; Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  

Accordingly, the Board finds that, in resolving all 
reasonable doubt in the Veteran's favor, service connection 
for PTSD is warranted  





ORDER

Service connection for PTSD is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


